DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 11-13, 15-20, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IKEDA et al (US 2018/0375396).
Regarding claim 1, IKEDA discloses a magnet wire ([0003]) comprising: a conductor (Fig. 1, 11); and insulation (fig. 1, 14) formed around the conductor (Fig. 1), the insulation comprising at least one layer (Fig. 1, 13) of extruded insulation comprising a blend of a first polymeric material and a second polymeric material different than the first polymeric material (resin blend of two or more [0057]), wherein the first polymeric material comprises one of polyetheretherketone, polyaryletherketone, polyetherketoneketone, polyphenylsulfone ([0057]), polyphenylene sulfide, or polybenzimidazole, and wherein the second polymeric material comprises one of polyphenylsulfone, polyetherimide, polyethersulfone ([0057]), polyphenylene sulfide, polycarbonate, or polyester.  
Regarding claim 2, IKEDA further discloses that each of the first polymeric material and the second polymeric material comprises between 5 and 95 percent by weight of the blend (at least 50% by mass [0058]).  
Regarding claim 3, IKEDA further discloses that each of the first polymeric material and the second polymeric material comprises between 10 and 90 percent by weight of the blend (at least 50% by mass [0058]).  
Regarding claim 4, IKEDA further discloses that the blend comprises one of (i) polyphenylsulfone and polyethersulfone ([0057]), (ii) polyphenylsulfone and polyetherimide ([0057]), or (iii) polyetheretherketone and polyphenylsulfone.  
Regarding claim 6, IKEDA further discloses that the first material comprises a semi-crystalline material (known property of PPS [0057]) and the second material comprises an amorphous material (known property of PPSU [0057]).  
Regarding claim 7, IKEDA further discloses that the blend does not include any compatibilizer (no compatibilizer added [0057]).  
Regarding claim 11, IKEDA further discloses that the insulation further comprises: base insulation (Fig. 1, 12) formed around the conductor, wherein the extruded insulation is formed around the base insulation (Fig. 1, 13 around 12).  
Regarding claim 12, IKEDA further discloses that the base insulation comprises at least one layer of polymeric enamel (polyimide [0045]).  
Regarding claim 13, IKEDA further discloses that the at least one layer of enamel comprises one of polyimide ([0045]) or polyamideimide.  
Regarding claim 15, IKEDA discloses a magnet wire ([0003]) comprising: a conductor (Fig. 1, 11); and insulation (Fig. 1, 14) formed around the conductor (Fig. 1), the insulation comprising at least one layer of extruded insulation (Fig. 1, 13) comprising a blend of at least two materials (resin blend of any two or more [0057]) selected from a group consisting of polyetheretherketone, polyaryletherketone, polyetherketoneketone, polyphenylsulfone ([0057]), polyphenylene sulfide ([0057]), polybenzimidazole, polyethersulfone ([0057]), polycarbonate, and polyester.  
Regarding claim 16, IKEDA further discloses that a first of the at least two materials comprises one of polyetheretherketone, polyaryletherketone, polyetherketoneketone, polyphenylsulfone, polyphenylene sulfide ([0057]), or polybenzimidazole, and wherein a second of the two material comprises one of polyphenylsulfone, polyethersulfone ([0057]), polyphenylene sulfide, polycarbonate, or polyester.  
Regarding claim 17, IKEDA further discloses that each of the at least two polymeric materials comprises between 5 and 95 percent by weight of the blend (at least 50% by mass [0058]).  
Regarding claim 18, IKEDA further discloses that each of the at least two polymeric materials comprises between 10 and 90 percent by weight of the blend (at least 50% by mass [0058]).  
Regarding claim 19, IKEDA further discloses that the blend comprises one of (i) polyphenylsulfone ([0057]) and polyethersulfone ([0057]) or (ii) polyetheretherketone and polyphenylsulfone.  
Regarding claim 20, IKEDA further discloses that the blend does not include any compatibilizer (none listed [0057).  
Regarding claim 22, IKEDA further discloses that the insulation further comprises: base insulation (Fig. 1, 12) formed around the conductor (Fig. 1), wherein the extruded insulation is formed around the base insulation (Fig. 1, 13 around 12).   
Regarding claim 23, IKEDA further discloses that the base insulation comprises at least one layer of polymeric enamel (polyimide [0045]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA et al (US 2018/0375396) in view of Kondo et al (US 2003/0222340).
Regarding claim 5, IKEDA fails to teach the claim limitations. 
Kondo teaches that a blend comprises polyetheretherketone and polyetherimide ([0037]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Kondo to the invention of IKEDA, in order to construct the resin using known materials and combinations in the art to meet user needs based on known design possibilities.
Claim(s) 8-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA et al (US 2018/0375396) in view of Walton et al (US 2006/0199906).
Regarding claim 8, IKEDA fails to teach the claim limitations. 
Walton teaches that a blend further comprises a compatabilizer ([0054]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Walton to the invention of IKEDA, in order to increase the stability of the polymer blend (Walton [0054])
Regarding claim 9, IKEDA fails to teach the claim limitations. 
Walton teaches that the blend further comprises a filler material ([0163]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Walton to the invention of IKEDA, in order to adjust the properties as needed of the polymer blend (Walton [00163]).
Regarding claim 10, IKEDA, as modified by Walton, further teaches that the filler material comprises at least one of titanium dioxide, boron nitride, or silica dioxide (Walton [0163]).  
Regarding claim 21, IKEDA fails to teach the claim limitations. 
Walton teaches that the blend further comprises a filler material ([0163]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Walton to the invention of IKEDA, in order to adjust the properties as needed of the polymer blend (Walton [00163]).

Claim(s) 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA et al (US 2018/0375396) in view of Knerr et al (US 2015/0243410).
Regarding claim 14, IKEDA fails to teach the claim limitations. 
Knerr teaches that the insulation comprises a partial discharge inception voltage at 25°C of at least 1700 volts (up to 2000 volts [0064]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Knerr to the invention of IKEDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 24, IKEDA fails to teach the claim limitations. 
Knerr teaches that the insulation comprises a partial discharge inception voltage at 25°C of at least 1700 volts (up to 2000 volts [0064]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Knerr to the invention of IKEDA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Additional Relevant Prior Art:
Asokan et al (US 2005/0016658) teaches relevant art in Fig. 1.
OYA et al (US 2012/0285724) teaches relevant art in Fig. 1.
MASUDA et al (US 2015/0357084) teaches relevant art in [0008].
FUKUDA et al (US 2016/0189824)  teaches relevant art in [0041].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848